Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 12, 2021

The Court of Appeals hereby passes the following order:

A21D0255. CALEB COLE THOMPSON v. AMBER LOUISE THOMPSON.

      Amber Thompson, the plaintiff in this divorce case, filed several motions in the
trial court for temporary relief (e.g., to modify a temporary order and to temporarily
suspend visitation). In its amended order on the motions, the trial court ordered Caleb
Thompson to pay Amber Thompson $6,498.50 in attorney fees and court costs.
Acting pro se, Caleb Thompson filed this application for discretionary appeal from
the award of attorney fees and costs. We lack jurisdiction.
      It is clear from the documents filed with this application that the divorce action
remains pending before the trial court and the order Caleb Thompson seeks to appeal
is a non-final order that did not resolve all issues in this action. As a result, he was
required to follow the interlocutory appeal procedures set forth in OCGA § 5-6-34 (b)
— including obtaining a certificate of immediate review — to challenge the order.
See Bailey v. Bailey, 266 Ga. 832, 832-833 (471 SE2d 213) (1996); Scruggs v. Ga.
Dept. of Human Resources, 261 Ga. 587, 588-589 (1) (408 SE2d 103) (1991). To the
extent that both discretionary and interlocutory appeal procedures may apply, an
applicant must follow the interlocutory appeal procedures and obtain a timely
certificate of immediate review from the trial court before filing an application. See
Scruggs, 261 Ga. at 588-589 (1). Caleb Thompson’s failure to follow the
interlocutory appeal procedures deprives us of jurisdiction over this application,
which is hereby DISMISSED. See Bailey, 266 Ga. at 833.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 04/12/2021
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


     , Clerk.